OPINION OF THE COURT
ARTHUR J. FRANZA, Circuit Judge.
THIS CAUSE coming on to be heard on Appeal upon Denial of Appellant’s Motion to Suppress All Evidence Obtained from Seizure of Defendant and Denial of Appellant’s Motion to Set Aside Waiver of Jury Trial, the Court being fully advised in the above cause,
*118IT IS ORDERED AND ADJUDGED that the Denial of Appellant’s Motion to Suppress All Evidence Obtained from Seizure of Defendant is AFFIRMED.
IT IS FURTHER ORDERED AND ADJUDGED that the Denial of Appellant’s Motion to Withdraw Waiver of Jury Trial is REVERSED and this cause is Remanded for Trial by Jury.
In so holding this Court finds the Motion to Set Aside Waiver of Jury Trial to have been seasonably made in good faith. A citizen should not be held to such technical formalities especially when the principle of a Jury Trial inherent in our system of justice is weighed against the niceties of procedure. Which is more to be revered and protected in this Country? I think the right to a Jury Trial of our peers.
This Court further finds no showing of prejudice to the State that would have resulted from affording Appellant trial by jury. This Court finds that the Trial Court could have afforded Appellant jury trial without delay in the proceedings or interruption of the administration of justice. Floyd v State, 90 So.2d 105 (Fla. 1956); Cochran v State, 383 So.2d 968 (Fla. 3d DCA 1980). Accordingly, the Trial Court denial of Motion to Set Aside Waiver of Jury Trial is Reversed and this cause is Remanded for trial by jury.
DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, Broward County, this 9th day of August, 1988.